IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


BLAIR HINDMAN, BOTH INDIVIDUALLY                 : No. 58 WM 2020
FOR HIMSELF, AND ON BEHALF OF                    :
SIMILARLY SITUATED INDIVIDUALS AND               :
ENTITIES,                                        :
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
TOM WOLF, GOVERNOR,                              :
                                                 :
                      Respondent                 :


                                         ORDER



PER CURIAM

        AND NOW, this 5th day of August, 2020, Petitioner’s Application for Extraordinary

Relief is DENIED. The Joint Application for Leave to File Amicus Brief is dismissed as

moot.

        Justice Wecht files a concurring statement.